Dore, J. (dissenting).
No authority was shown to make the contract claimed on behalf of the corporations; it is too vague, indefinite and uncertain to be enforceable; and plaintiff failed to establish any liability on any of his causes of action against any of the defendants.
The judgment so far as appealed from should be reversed with costs, and the complaint dismissed with costs.
Martin, P. J., Townley, Glennon and Untermyer, JJ., concur with Per Curiam opinion; Dore, J., dissents and votes to reverse and dismiss the complaint in opinion.
Judgment, so far as appealed from, modified by reducing the amount to $625, and as so modified affirmed without costs. Settle order on notice.